 600DECISIONS OF NATIONAL LABOR RELATIONS BOARDMallow Plating Works,Inc.andInternational Brother-hood of Teamsters,Chauffeurs,Warehousemenand Helpers of America,Local Union No. 4351Mallow Plating Works,Inc.andDeliveryDrivers,Warehousemen and Helpers Local Union No. 435,InternationalBrotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America.Cases 27-CA-2986 and 27-RC-3860October 7, 1971hereby orders that the Respondent,Mallow PlatingWorks, Inc., Denver,Colorado, its officers,agents,successors,and assigns,shall take the action set forthin the Trial Examiner's recommended Order.IT IS FURTHER ORDERED that the complaint bedismissed insofar as it alleges that Arlen K. Dunbarwas discharged because of his interest in and activitieson behalf of the Union.IT IS FURTHER ORDERED that the petition in Case27-RC-3860 be dismissed and all proceedings ther-ewith be vacated.DECISION AND ORDERBY MEMBERSFANNING, JENKINS, ANDKENNEDYOn June 14, 1971, Trial Examiner James R.Hemingway issued his Decision in the above-entitledconsolidated proceeding, finding that Respondenthad engaged in certain unfair labor practices allegedin the complaint and recommending that it cease anddesist therefrom and take certain affirmative action,as set forth in the attached Trial Examiner's Decision.The Trial Examiner further found that Respondenthad not engaged in certain other unfair laborpractices alleged in the complaint and recommendedthat such allegations be dismissed. The Trial Examin-er also found that certain conduct of Respondent hadinterfered with the election held on July 30, 1970, inCase 27-RC-3860 and recommended that the elec-tion be set aside and that Case 27-RC-3860 bethereafter closed by the National Labor RelationsBoard in a manner consistent with the Trial Examin-er'srecommended remedy in Case 27-CA-2986.Thereafter, the General Counsel and Respondentfiled exceptions to the Trial Examiner's Decision andsupporting briefs.Pursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, theNational Labor Relations Board has delegated itspowers in connection with this proceeding to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered the TrialExaminer's Decision, the exceptions and the briefs,and the entire record in the case, and hereby adoptsthe findings,2 conclusions,-; and recommendations ofthe Trial Examiner.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelationsBoard hereby adopts as its Order therecommended Order of the Trial Examiner, andIThe name ofthe Union in the representation case is as shown in thepetition for certification and the names in the C case is as shown in thecharge and amended charges The Trial Examiner found that it is the sameunion%The Trial Examiner'sfinding thatby June 3, 1970, the Union hadsecured authorization cards from 19 employees out of approximately 32 inthe unit is supported by the recordiWe agree with the Trial Examiner that Respondent'sconductpreceding the election,which included threats to the employees,includingthreats to close the plant,interrogation,prohibiting employees fromdiscussing union activities on company premises,and a discriminatorylayoff,has undermined the Union'smajority status and impeded theelection process in our opinion,a bargaining order is warranted in thiscase on the basis of these 8(a)(l) violations alone Our conclusion is furthersupported by the 8(a)(3)violation as found by the Trial ExaminerTherefore,a bargaining order is justified here,even in the absence of an8(a)(5) allegation,to remedy Respondent's unlawful conduct which has notonly interfered with the election,but has rendered it improbable that a fairand meaningful second election could be heldN L R B v Gissel PackingCompany,395 US 575, 615-6616TRIAL EXAMINER'S DECISIONSTATEMENT OF THE CASEJAMESR.HEMINGWAY,TrialExaminer:This is aconsolidation of hearings on objections to an election and acomplaintcase based on alleged unfair labor practicesunder Section 8(a)(1),(3), and(5) of the National LaborRelationsAct, as amended,51 Stat. 151et.seq.,hereincalledthe Act.The originalcharge was filed on June4,1970, byInternationalBrotherhood of Teamsters,Chauffeurs,Warehousemen and Helpersof America, Local No. 435,herein calledthe Union,'againstMallow Plating Works,Inc., herein called the Respondent, alleging violations ofSection 8(a)(1) and(3) of the Act.An amended charge wasfiled on June16, 1970,adding another alleged violation ofSection 8(a)(3) of the Act. Uponthese charges, a complaintissued onJune 30,1970, alleging that Respondent haddischarged its employees Ed Johnson,on June3, 1970, andArlen K.Dunbar on June 12,1970, because of their interestinand/oractivitieson behalf oftheUnion; thatRespondent on June 4, 1970, had unlawfullyinterrogatedan employee and created an impression of surveillance andthat on June9, 1970,Respondenthad prohibitedemployeesfrom discussing union activities on Respondent's premisesin violation of Section 8(a)(1) of theAct. Respondent filedan answeron July 17, 1970, denyingthe commission of the'The name of the Union in the representation case is as shown in thepetition for certification and as shown in the C case is as shown in thecharge and amended chargesDifferentbusiness agents signed therespective documents it is the same union, i find193 NLRB No. 96 MALLOW PLATINGWORKS, INC601alleged unfair labor practices. On November 13, 1970, theUnion filed a fourth amended charge2 alleging a violationof Section 8(a)(3) and (4) of the Act. An amendment to thecomplaint issued on December 29, 1970, alleging a threat toemployees by the Respondent, on July 29, 1970, that theywould lose all favorable working conditions if they shouldchoose the Union to represent them in the election on July30, 1970, a threat that Respondent might close its place ofbusiness should the employees choose a labor organizationto represent them, and a direction to employee Dunbar torescind and withdraw his statement given before an agentof the National Labor Relations Board, herein called theBoard. The amendment to the complaint also alleged anappropriate unit, a majority in that unit by the Union, andan averment that the Union, at all times since June 2, 1970,has been the representative of the Respondent's employeesfor the purposes of bargaining with respect to rates of pay,wages,hoursofemployment, and other terms andconditions of employment. On January 8, 1971, Respon-dent filed an answer to the amendment to the complaint inwhich it denied all the allegations of the amendment exceptthose of the appropriate unit.The Union lost the election held on July 30, 1970, andfiled objections to the election on August 4, 1970. Theobjections are substantially the same as the alleged 8(a)(1)and (3) violations occurring during June and July 1970. TheRegional Director, in his Report on Objections, issued onSeptember 15, 1970, ordered a consolidated hearing in thecomplaint and representation casesPursuant to the aforesaid order, duly served onRespondent, a hearing was held before me in Denver,Colorado, from January 27 to 29 and on March 11, 1971. Atthe close of the General Counsel's case in chief, the GeneralCounsel moved to amend the complaint to conform it toevidence of additional alleged violations of Section 8(a)(1)of the Act. The motion was granted. The Respondent thenmoved to dismiss the 8(a)(3) allegations of the complaint onthe ground that they had not been supported by probativeevidence and that the General Counsel had not made out aprima facie case. Respondent's motion was denied. At theclose of all the evidence, the parties waived oral argumentbut requested time in which to file briefs and time wasgranted.Within the time granted, a brief was received onlyfrom the General Counsel From my observation of thewitnesses and upon the entire record in the case, I make thefollowing.FINDINGS OF FACTIRESPONDENT'S BUSINESSThe complaint alleges, the answer admits, and I find, onsuch admitted allegations and on all the evidence, thatRespondent is a Colorado corporation engaged at itsDenver, Colorado, plant in the business of straighteningautomobile bumpers and plating them and other objects. Inthe course and conduct of its business, Respondentannually purchases and receives goods and materialsvalued in excess of $50,000 directly from sources locatedoutside the State of Colorado. I find that the Board hasjurisdiction and that it will effectuate the policies of the Actto assert jurisdiction in this case.II.THE LABOR ORGANIZATION INVOLVEDThe Union is a labor organization, within the meaning ofthe Act, claiming to represent a majority of Respondent'semployees on the following unit alleged in the amendmentto the complaint to be the appropriate unit and conceded soto be in Respondent's amended answer:All production and maintenance employees, includ-ing production employees, shippers, wrappers, anddrivers employed by the Respondent at its Denver,Colorado plant, excluding all office clericals, salesrepresentatives, guards, and supervisors as defined inthe Act.This is substantially the same as the unit described in theStipulation for Certification upon Consent Election,3 and Ifind it to be an appropriate unit within the meaning ofSection 9(b) of the Act. The General Counsel seeks aGisselremedy in this case, the evidence showing that by June 3,1970, the Union had secured authorization cards from 19employees out of approximately 32 in the unit.4 Theremedy will of course depend on the findings hereinaftermade as to the unfair labor practices alleged in thecomplaint.III.THE UNFAIR LABOR PRACTICESA.Interference,Restraint,and Coercion1.The factsThe authorization cards for the Union were signedbetween May 31 and June 2, 1970. On June 3, 1970, theUnion filed with the Board a petition for certification.Respondent admits that it received a copy thereof in themail on the morning of June 4, 1970. (All dates hereinafterwill be in the year 1970 unless otherwise stated.) A disputedpoint is whether the Respondent learned of the drive forsigning of union authorization cards by June 3, as theGeneral Counsel contends it did, or not until the morningof June 4, when the Respondent received notice of the filingby the Union of a petition for certification, as theRespondent contends it did. However resolution of thisissue will affect only the question of the propriety of thelayoff of Ed Johnson on June 3.On about June 3, according to James Johnson (norelation to Ed Johnson) at approximately 10:30 a.m.,Manager Kokesh called him into the office and, accordingto Johnson, asked him what his grievance was. (Wheneverthe name Johnson is used hereafter without an initial or2The intervening amended charges having been withdrawnJThe Stipulation for Certification upon Consent Election does notmention maintenance employees, but there is no evidence that Respondentemployed any4The Respondent contests the validity of most of the cards becauseproof as to most of them was confined to testimony of Strausborger that hegave blank cards to individual, named employees and that in each case theemployee returned the card filled in and signedThis had been heldsufficientproofofexecutionof the authorization cardsNorthwestEngineeringCompany,158 NLRB 624,Lifetime Door Co,158 NLRB 13,enfd 390 F 2d 272 (C A4),GordonManufacturingCompany,158 NLRB1303,Ship ShapeMaintenanceCo, Inc,189 NLRBNo 58,McEwen MfgCo, 172 NLRB No 99 602DECISIONSOF NATIONALLABOR RELATIONS BOARDgiven name, it will refer to Ed Johnson.) J Johnson toldKokesh that he did not like having his wages cut, as hadhappenedearlierwhen he had been transferred frompolishing to inspection. Kokesh, according to J Johnson,remarked, "We have been together a long time " J Johnsonat first testified that Kokesh had said that he did not knowifhe could do anything "about this" (the wage cut) or not,but he promptly amended his answer to quote Kokesh assaying, "I don't know ifwe cando anything about thisUnion bit or not . . . I don't know " J Johnson may havebeenconfusing two different conversations, but theconfusion was neverstraightened out, and Kokesh was notquestionedspecifically about this conversation. Respon-dent's counsel asked Kokesh only if he had ever had aconversation with JamesJohnsonabout getting rid of EdJohnson, a conversation that James Johnson had nottestified was with him.5 Despite the lack of direct denial byKokesh, however, the Respondent did cast some doubt onthe accuracy of James Johnson's testimony. The latter hadtestifiedthat the cutin hiswages had been in May, that hehad spoken with Kokesh about it then, and that his wageswere laterrestored to the original rate as a result. TheRespondent's records show that the paycut that Johnsonwas speaking of occurred during the weekendingApril 8.His original wage ratewas restored during the week endingApril 22 But subsequently, when Respondent's counselasked, "Now you never discussed the Union with BobKokesh, did you?" J. Johnson replied that he had done so athis home after the Respondent had receivednoticethat theUnion had filed a petition However, J Johnson demon-strated that he did not think of the conversation withKokesh in the office as one "about" the Union, and hefixed the date of June 3, he testified, by a statement he hadgiven the Board on June 8 J. Johnson testified that, by thetimeKokesh had called him to the office on June 3, Kokeshknew about the authorization cards because "somebodyslipped out that the cards had gotten out" I do not takethis as evidence of what Kokesh knew before June 4, and Ibelieve that J Johnson was mistaken about the date. Sincethere is evidence that other employees were also called in tobe questioned about their reasons for wanting the Union,but on June 4, I find that Kokesh did call J Johnson intotheoffice to learn his reasons for wanting a union.However, I find that the date of this was more likely June 4.On June 4, in the afternoon, Kokesh called employeeFloyd Archuleta into the office and told him that DO.(PresidentMallow) had asked him to call in the olderemployees and ask why they were dissatisfied and why theywanted a union (Archuleta had been employed longer thanany of the other production employees.) Kokesh added thatMallow had been upset and had gone home that morningArchuleta told Kokesh that he wanted the Union becausehe wanted job security. He told Kokesh that he knew thatMallow was against the Union During the conversation,according to Archuleta, Kokesh told Archuleta that hecould not tell him how to vote-that he should voteaccording to his conscienceArchuleta testified thatKokesh also said that he knew that "the Union had comeout of the polishing room, the cards had come out." Thecards had, in fact, been distributed by a polisher. Althoughthe conversation lasted 20 or 30 minutes, Archuleta gave nomore of it.On June 5, Kokesh called groups of employees into theoffice, one employee from each department in each group,and, as General Manager Korte put it, "went over the guidelines of union organizational attempt" that was provided totheRespondent by the Mountain States Employers'Council.According to one employee, Daniel Dorman,Kokesh had a list of companies that had unions and therates of pay at such places. Employee Robert Elias quotedKokesh as saying that he could not ask questions directlybut that they could volunteer information if they wanted to.The General Counsel makes no claim that there wasanything improper in what Kokesh told the employees atthe meetings on June 5.On June 9, a group of four or more production employeeswere standing near the coffee pot in the straightening room,talking and drinking coffee. Three of them were bumperstraighteners-Henry Dorman, Arlen Dunbar, and MarvinNaggatz.6 A fourth, Daniel Dorman, brother of Hank, wasa grinder.7 President Mallow approached them and said,"If you are going to talk union, go punch the time clock andgo outside the-gate." The employees returned to theirstations, butMallow followed Henry Dorman and said, "Ifyou don't like the people you work for get the-out ofhere."Mallow then went to Dunbar's table and told him,according to Dunbar, "Dunbar, I don't want you downthere discussingUnion with the rest of them guys." Dunbarsaid that they were not discussing the Union, that he wasthe first to mention it.Mallow slapped a magazine onDunbar's table and said, according to Dunbar, "I Just spent$1600 to fight this thing and I'm going to fight it all theway."Mallow also threw some dollar bills on Dunbar'stable for a reason not brought out by the testimony butpicked them up before he left.On July 29, the day before the scheduled union election,Mallow went around to a majority of the productionemployees while they were working and spoke to each insubstantially the same way. According to Daniel Dorman,a grinder, Mallow said, "As you know, there is going to be aunion election here tomorrow." When Dorman said, "Yes,"Mallow said, "Well, I don't want the Union, I would ratherhave Hitler and his armies than the Union.. . If I get theUnion in here, I'm going to close the place down."According to Ed Johnson, Mallow told him that he wouldrather have Hitler than the Union and that, if the Union didget in, he would get some Hitters to run the plant. Mallowcarriedwith him, to show the employees, a supposedfinancial statement. He would point to it and say, "This iswhat I made last month." According to witnesses for theGeneral Counsel, it showed a figure of $1600 on the page.The document was not produced at the hearing and theproduction sheets in evidence show figures of about $87,000as the list price of bumpers produced in May as well as afigure for 65 percent of that. June production figures show agross of $83,000 list price. No net profit figure was shown5 J Johnson had testified that he had overheard a conversation betweenconversation J Johnson had had with Kokesh in the officeKorte and Kokesh, when they were quite close to where he was working,6These employees were paid on a piece-rate basisabout getting rid of Ed Johnson for lack of work shortly after the7Dunbar gave the name of James Roller as another in the group MALLOW PLATINGWORKS, INC.for any month. David Strausborger, a polisher, quotedMallow as saying to him, after showing him the financialstatement: "We don't need a union. I don't want the unionIdon't want you voting for the union." According toStrausborger, the financial statement showed "costs ofmaterials and other articles " At another point, Strausbor-ger testified that the paper showed "total earnings close tothe bottom of $1600." I deduce that the employees did notsee the statement closely enough to be certain of its natureand, since it was not introduced in evidence, I make nofinding as to the exact nature of the document Mallowtestified that he had asked the employees if they knew whothe owner of the business was and that he did not want theUnion to come in. He testified that, although he had nointention of doing so, he wanted the employees to knowthat he "could" close the plantLater that same day, July 29, Arlen Dunbar, astraightener, who had been discharged on June 12 but whohad been rehired a short time later, told Mallow that he hadchanged his mind and would vote against the Union. Healso told Mallow that he intended to call Field ExaminerNutt and "drop his complaint" over his discharge. Dunbarthat same afternoon or on the day of the election toldGeneral Manager Korte that the vote at the election wouldbe 17 to I I against the Union.8 Korte asked how he knew.Dunbar replied that hejust knew the men.On the day after the election, Mallow asked Dunbar andKorte or Kokesh each to make up a list of the men and theway they thought they had voted so that the lists could becompared. According to Dunbar, he did not prepare a list,but he testified that he had looked at Korte's list. Kortedenied having made one up. I infer that it was Kokesh's list.After looking at that list, Dunbar told Mallow that his listwould be the same except for one man-James Johnson,who, he told Mallow, he thought had voted for the Union.Mallow said he found this difficult to believe, but Dunbarsaid that he was "almost sure" of itOne day in early November, when Dunbar was turning inhis daily production list to Korte, the latter asked Dunbar ifhe had withdrawn his complaint (at the Board's RegionalOffice.)Dunbar replied that he assumed it had beendropped. He had told the Field Examiner of his change ofheart.Korte told Dunbar that he would have to write aletter explaining everything. Dunbar asked Korte to write itand said he would sign it. Korte refused, saying that itshould be in Dunbar's own words. Dunbar asked to whomhe was supposed to write the letter. Korte wrote on a pieceof paper the name W. Bruce Gillis, Jr., acting RegionalDirector, and handed it to Dunbar. Dunbar took it to theattorney for the General CounselOn November 13, the Union filed a fourth amendedcharge alleging, in addition to the discharges of Ed Johnsonand Arlen Dunbar a paragraph reading in substance thaton about November 2, the Respondent, acting by andthrough Merle Korte, threatened, induced, and encouragedDunbar to rescind and withdraw his statement given to anagent of the Board. Upon receipt of a copy of this charge,8The vote was actually 17 to 10 against the Union with one ballotchallenged9The first question Respondent's counsel asked Dunbar on cross-examinationwas whether or not he had been convicted of the felony of603Korte asked Kokesh to learn if Dunbar had written theletter he was going to write. Kokesh went to Dunbar andasked if he had written the letter. Dunbar replied, "No,"and Kokesh left. Later, Kokesh called Dunbar to the officeand inquired further. Dunbar said that he had gone to theBoard office to talk about it and "he" (presumably the fieldexaminer) said that Dunbar could not retract his statement(charge) that it was up to the Union, who had filed it.Kokesh said that Korte wanted to get this cleared up beforeMallow got back from his vacation. Before Dunbar left theoffice,Korte returned and asked about the statement in thecharge.He asked Dunbar, "Did I threaten you?" Dunbarreplied "No, but it was in the air." 9On January 22, 1971, when Daniel Dorman was leavingwork for the day, Manager Kokesh asked him when he wasgoing to the State Compensation Insurance Fund hearingabout his hands, which were allergic to steel dust andtended to break out. Dorman told him that that hearing wason January 26 and added that he did not think he wouldhave to go to the Board hearing on January 27 because hehad not received a subpena. According to Dorman, Kokeshlaughed and said that he'd better not. Dorman said that hisbrother did get a subpena to the Board hearing and Kokeshremarked, according to Dorman, "Yes, that's a shame,because Dunbar is going to drag Hank [Dorman] downwith him." Dorman remarked that there was a saying that adrowning man always tries to take somebody with him.Kokesh said, again according to Dorman, "It would be bestifHank did not bring up anything about the past." Kokeshwas not asked about this conversation and so did not denyit.2.Conclusions regarding interference, restraint,and coercionRespondent reacted to the notice of the Union's petitionfor certification by calling to the office on June 4 some ofthe older men for questioning. Whether or not the oldermen were selected because they were thought less likely tofavor a umon and more likely to reveal the facts than newermen does not appear directly, but the selection of older menmust have had some basis. I infer that it was because theywere expected to be more likely to reveal the facts. In anyevent, these men were questioned about their own reasonsforwanting a union to represent them. Unless theRespondent had already asked them and received aresponse, it does not seem logical that Respondent wouldhave assumed that these men favored the Union and that itwas proceeding from there to learn their reasons. So I inferthat Respondent knew, through some source, perhaps byquestions asked the employees, perhaps by volunteeredinformation, that the questioned employees were union-minded and was asking the reason. Although there was noevidence of intimidation by Kokesh, questioning of thischaracter has an inherently coercive tendency, because itrequires employees to reveal their personal beliefs underreceivingstolen propertyDunbar affirmed that he had been about 8 or 9years earlierIhave taken this into account and I have scrutinizedDunbar's testimony carefully. I find sufficientcorroboration of Dunbar'stestimony to convince me that this portion of his testimony is reliable 604DECISIONS OF NATIONAL LABORRELATIONS BOARDcircumstances where they are aware of the disapproval ofthe employer, as they were here 10 The Respondent had nolegitimate reason for questioning the employees in this casesince the Union had not demanded recognition on the basisof its authorization cards I conclude, therefore, that byKokesh'squestioningofJames Johnson and FloydArchuleta about their union views on about June 4, 1970,Respondent interfered with, restrained, and coerced itsemployees in the exercise of the rights guaranteed inSection 7 of the Act.Prior to June 9, there had been no rule against gatheringat the coffee urn to talk about anything they pleased as longas they got their work done. By prohibiting employees fromtalking about the Union in the plant at any time, as Mallowdid on June 9, 1970, (the promulgation of a rule neitherpreviously existing nor valid as applied to the employees'own time in the plant), I find that Respondent interferedwith, restrained, and coerced its employees in the exerciseof the rights guaranteed in Section 7 of the Act.Ilikewise find that the Respondent violated Section8(a)(1) of the Act by Mallow's threat on July 29 to close theplant if the union should win the election, by his threat toget some Hitters to run the plant if the Union came in, byMallow's attempt to learn the identity of the unionsupporters through a list which he asked Dunbar to prepareof how the employees had voted in the union election, byKorte's putting pressure on Dunbar to withdraw from thecase by writing a letter to the acting Regional Director,it inNovember 1970, and by Kokesh's statement to DanielDorman, on January 22, 1971, that his brother should nottestify about the past events at the Board hearing which wasto open on January 27, 1971B.Discrimination1.The Layoffof Ed Johnsona.EmploymenthistoryEd Johnson was hired by the Respondent as a polisher onFebruary 11, 1970 He had worked elsewhere as a polisherand grinder since 1948. On his application blank atRespondent's plant he noted that he could also do platingand this was known to Manager Kokesh AlthoughJohnson had had about 3 or 4 years'experience as agrinder, he did not reveal this on his application blank.In the process of repairing old bumpers,the Respondentfirst had the straighteners put them in the proper shape,usually with the use of dies as well as by hammering, thenthe rough bumpers went to the grinders who ground off theroughness;from there they moved to the polishers, andfinally to the platers.According to President Mallow,polishing requires the most skill,although it takes longer to10Heck's, Inc,180 NLRB No 82,Louisburg Sportswear Co,180 NLRBNo 11411I find that Korte did not limit himself to a mere question of the statusof Dunbar's case but persisted in reminding Dunbar to write a letter12The employees knew in advance that Johnson was going for thecards11Korte testified that he did not believe he had talked to Martin in hisoffice on June 3 Martin did not testify I credit Johnson's testimony14The Respondent sought to make Johnson's layoff appear to be theresult of a joint decision, but I find that the idea originated with Korte andtrain a straightener. But polishing requires the next longesttraining of the four stepsIn mid-April, James Johnson (no relation to Ed Johnson),who also was a polisher, was transferred to inspecting, andat that time General Manager Korte reduced Johnson'swage rate from $4.25 to $4. Although Manager Kokeshsucceeded in getting J. Johnson's rateof pay back to $4 25,the incident gave nse to talk about a union. Johnson was aunion advocate. In early May, he told Kokesh that if thelatter did not straighten the place up, there would be talk ofa union. Kokesh replied, according to Johnson, that theUnion might come in but that he was still the boss.Thereafter, Johnson talked to the other men about theadvantages of a union and the need for union representa-tion.Late in May, Johnson went to the Union and was given anumber of blank authorization cards.12 After signing onehimself on Sunday, May 31, Johnson gave the remainder,on Monday, June 1, to David Strausborger, a polisher, todistribute to other employees. Strausborger passed outabout 23 cards. On June I and 2, 19 men signed andreturned their cards to Strausborger, who turned them overto Johnson. Johnson then took them back to the Union onthe evening of June 2. One employee, James Martin, towhom Strausborger had given a card, and then a secondone, later returned both unsigned. Martin had alreadyexpressed himself as not in favor of the Union. Johnsontestified that on the morning of June 3 he saw Martin inKorte's office.13On the morning of Wednesday, June 3, Korte decided tolay Johnson off and, after discussing the move withKokesh, did so at the end of the day. 14 When Korte calledJohnson into the office to receive his paycheck, he toldJohnson that he was laying him off because production wasdown and because Johnson was lowest in seniority.Johnson quoted Korte as saying that the Respondent hadlost $10,000 in May and that Korte was $100,000 in debt.Johnson argued with Korte that Martin was lower inseniority than he was,15 but Korte, according to Johnson,said, "He's going, too . . . We got to kind of look over JimMartin because he owes us some money." Korte threwJohnson's check to him across the desk and, as Johnsonstood to leave, he noticed, lying to the side of Korte's desk,address side up, a card bearing the Union's address, similarto that which appeared on the back of an authorizationcard.Korte denied that he had such a card, claiming thatJohnson might have seen an advertising card such as hefrequently gets. I find that Johnson wastellingthe truth. Ifhe had been disposed to give false evidence to help his case,he could have given more damaging testimony than this. Inany event, I find that Johnson was a credible witness.On July 23, Johnson was at Respondent's plant to talkwith some of the men. Kokesh saw him and asked him tothatKokesh felt obliged to go along with the move Kokesh testified, "Wediscussed this together, [of I course he [Korte ] has the last word " I deem itprobable that he did not even reveal to Kokesh hisreal reasonfor layingoff Johnson15Martin had originally been employed in February 1969 However, inthe Fall of 1969 Martin broke his leg (not at work) and was away for 6 or 8monthsHe was reemployed in 1970 afterJohnson washiredTheRespondent took the positionthatMartin had been on leave So far asappears, noother casesof disability leave had beengivenIf any policy wasadopted, it was adoptedto fitMartin's case MALLOW PLATINGWORKS, INC.return to work the following week Johnson testified that hereturned on Monday, July 27. An exhibit supplied to theGeneral Counsel by the Respondent shows the date ofJohnson's rehire as July 29, the day before the unionelection.The eligibility date for voters in the stipulationsigned by the parties was the payroll for the period endingJune 24. This might have excluded Johnson, except for theunfair labor practice charge. Nevertheless, Johnson notonly voted in the election but his ballot was not evenchallenged.The Respondent explained Johnson's layoff as follows:(1) The straighteners (there were three at the time) andthe grinders were unable to turn out enough bumpers tokeep the polishers busy full time. In addition to maintaininga very large stockpile of damaged bumpers (or cores, asthey are called), the Respondent was accustomed to buyfrom another plant die-form bumpers-bumpers that hadalready been straightened and ground, and these wereready to be polished when the supply of bumpersstraightened at the Respondent's plant was inadequate tokeep the polishers busy. The Respondent usually kept thesein the job shop to keep them from rusting out. If it had toomany to keep there, it stored them out in the yard In mid-May, when Respondent sought to order more die-formbumpers, it learned that a company in Missouri from whichithad been buying die-form bumpers had gone out ofbusiness. Respondent therefore sought a supply elsewherebut wasunsuccessfuluntil June when, on June 7, Kortetook a load of bad bumpers, for which Respondent had nodies, to a company in Los Angeles, California, which hadall the dies There he traded them in on a supply of die-formbumpers He returned with a load of such bumpers on June13.(2) According to Korte, the Respondent had tried to getthe straighteners to work overtime in order to increase thesupply of bumpers for the polishers, but they would not doso because they were paid on a piece-rate basis and did notwant to work overtime.(3)Respondent had been trying to hire additionalstraighteners but had not succeeded in getting any Kortehad decided to move Martin out of polishing and to havehim trained as a straightener under the tutelage of ArlenDunbar,16 one of the best straighteners, but this never tookplace because Kokesh had a problem with absenteeism inthe polishing department and had to keep Martin there.17Korte disclaimed any knowledge of union activity ingeneralor in Johnson's case in particular. His firstknowledge came, he claimed, with notice of the Union'spetition in the mail on the morning of June 4.bConcluding findings as to Johnson'slayoffThe Respondent's explanations for the layoff,althoughplausible, require close scrutiny In the first place, althoughiriHe spoke to Dunbar about this on June 317The absent employee was James Roller who had operated anautomatic belt machine, unlike the other polishers, but when Roller wasabsent, it was not Martin who replaced him, it was Homer Westmoreland,who had been an inspectoris In 1963, Respondent had laid off a plater, and in 1965 had laid off astraightener19On June 2, the Respondent hired a bumper straightener trainee andon June 4 it hired another straightener It also hired another grinder on605the Respondent's businessis seasonal,rising inthe winterand dropping in the summer, Respondent did not produceonly to order. It maintained an inventory and continued tomanufacture bumpers in the summer albeit at a slowerpace.Yet, despite this seasonal trend, Respondent hadnever, since Korte had been with the Respondent (since1959), laid off a polisher before.18 The polishers worked inteams,and if one polisher is laid off, that breaks up theteam.When Johnson was laid off, the Respondent(although attempting to obscure the fact) took JamesJohnson off of inspecting and returned him to polishing.Then it shuffled other employees in order to handle theinspection work. Hence, Respondent continued to use thesame number of polishers that it had while Johnson wasworking.19According to the General Counsel's evidence, there wasstill a supply of die-form bumpers in the Job-shop room onJune 3 20 and that there was a pile of bumpers in the yardthathad already been ground by the Respondent'sgrinders. Johnson testified that on his final day, June 3,there had been no shortage of bumpers for him to work on,that he had turned out 40 bumpers that day (his quota) justas he had each day.21 David Dorman, a grinder, testifiedthat he and two other grinders had been turning out 70 to80 bumpers every day. Since Dorman had an allergy fromsteel dust and was absent some each month, his estimatecould have been high. However, Johnson had testified tothe pile of ground bumpers in the yard that was waiting tobe ground as well as the pile of die-form bumpers in the jobshop. Had the Respondent wished to remove all doubt, itcould have produced records of production for eachoperation, but it chose not to do so. It produced recordsonly of finished bumpers. Records of finished bumpersshow that, in May, Respondent produced 1,872 bumpersand, in June, produced 1,877 22Korte's testimony that Respondent had been attemptingto get the bumper straighteners to work overtime is anotherexample of misleading testimony. According to Kokesh(when he was pinned down), he had made a request forovertime work only twice in the 60-day period before June3, and this request was made to Henry Dorman alone, whenKokesh needed a bumper for the next day. In eachinstance, Dorman had worked about 1/2 hour overtime. Iam not convinced, either, that lack of bumper straightenerscontributed in any material degree to the decision to lay offJohnson. The bumper straighteners that they had were notkept supplied with damaged cores at a rate sufficient tokeep them constantly busy. The hinng of a bumperstraightener trainee on June 2, while not pronusing asubstantialincreasein bumpers straightened, would havecreated an expectation of enough more to avoid laying off apolisher. And when a straightener was hired on June 4, thisdid not lead to the reemployment of Johnson although theJune 420Respondent did not reveal its inventory of die-form bumpers as ofJune 321Korte testified that, with three teams of polishers, the Respondentliked to turn out 120 bumpers a day (40 for eachteam)but that, on June 3,they were turning out only 80 In the absence of records of the productionof the polishers on June 3, 1 do not credit Korte's testimony and I creditJohnson's testimony as to the number he turned out22 July was lower, with 1,795 bumpers produced 606DECISIONS OF NATIONAL LABOR RELATIONS BOARDextra straightener might have been expected to have raisedproduction materiallyThe General Counsel points to another out-of-the-ordinary feature of the case-in the normal operation ofbusiness, it was Kokesh who hired or terminated employ-ees,whereas in Johnson's case it was Korte rather thanKokesh who made the decision and who notified Johnsonof his layoff. Although Johnson was later reemployed, aspreviously related, it is noteworthy that Korte did not tellJohnson, when he laid him off, that he would be recalledwhen production picked up. And when Johnson wasrehired, it was Kokesh and not Korte who did the hiring.The facts that polishing is a skilled job and thatRespondent had not previously laid off a polisher aresufficient to arouse an expectation that Respondent wouldavoid laying off a polisher in 1970 in the absence of a morepressing reason than a seasonal slowing down of business. Iam not convinced by Korte's explanation of the shortage ofwork for polishers, especially not in the face of thetestimony of work on hand and of the production figuresfor June, which were no lower than for MayNor am I convinced that Korte was without informationas to Johnson's union activity as he claimed Kokesh knewof Johnson's attitude regarding a need for union represent-ation and Kokesh knew, as he told Archuleta on June 4,that the authorization cards had come from the polishingdepartment. It is inconceivable that Kokesh would havewithheld his knowledge from Korte. Even if Korte was notinformed byMartinof the card signing, Kokesh'sknowledge is attributable to the RespondentThe Respondent conceded that the decision to lay offJohnson originated suddenly with Korte on the morning ofJune 3 after Johnson had seen Martin in Korte's office 23Since the employing and terminating of employees wascustomarily Kokesh's function, Korte's sudden interven-tion strongly suggests more than usual reason for Korte'saction.But, the Respondent may contend, if it had a discrimina-torymotive for terminating Johnson, why should theRespondent rehire Johnson before the date of the election?A number of explanations not consistent with a puremotive for Johnson's layoff may be suggested-advice ofcounsel,cuttingoffofpossiblebackpay liability, asupposition that, even if Johnson were rehired, he would beineligible to vote if rehired after July 24, the cutoff date foreligibility,or a belief that Respondent had alreadysucceeded in getting enough employees lined up to voteagainst theUnion so that Johnson's vote would beunimportant Failure to challenge Johnson's vote couldhave stemmed from the conviction that a challenge ofJohnson's vote would be sustained because Johnson'slayoff had turned out to be temporary and because achallenge might give rise to a claim by the Union and by theGeneral Counsel that Johnson's layoff was designedadversely to affect the result of the election. On balance, Iam of the opinion that Johnson's rehire does not purgeRespondent of its discriminatory motive in laying Johnson23Korte testified that he and Kokesh had been considering thenecessity for laying off a polisher for 2 weeks before June 3 but that theyhad delayed I do not credit this testimony21Dunbar testified that he had once turned out 90 bumpers in a 7-hourday some time earlier, when straighteners were being paid by the hour,off.Accordingly, I find that Respondent laid Johnson offon June 3, 1970, in order to discourage union activity andsentiment in violation of the Act.B.The Discharge of Arlen Dunbar1.History of Dunbar's employmentArlenDunbar testified that he had worked for theRespondent off and on for about 13 years and that for thelast 10 of those years he had been the Respondent's mostcompetent bumper straightener. He considered himself apersonal friend of President Mallow. The Respondent'srecords introduced in evidence show Dunbar's last periodof employment began on October 1, 1969. AlthoughDunbar did not lack conceit, he was highly regarded as abumper straightener by the Respondent, and at one time,while the Respondent still used one, Dunbar was theleadman. He was capable of working fast and efficiently,24and he was the only straightener the Respondent had whocould splice bumpers (cut off the bad part of two bumpersand weld the good parts together).Respondent kept a huge supply of damaged bumpers, orcores, as they were called, in its yard, and the yardmanwould sort these according to automobile make, model, andyear.When Manager Kokesh needed repaired bumpers tokeep his inventory up, he would direct the yardman to bringinto the straightening room the number of bumpers of themakes andyearmodels he needed. The yardman wouldbring the cores in from the yard and lay them in a pile onthe floor. The straighteners (whose hours were from 7 a.m.to 3:30 p.m.) would then help themselves, usually selectingthe easiest first, because the piece rate was the same for allof the same classes of bumpers 25 except special jobs, i.e.,very difficult jobs, for which a rate would be fixed at thetime. At times, bumpers would be needed in a hurry to fillorders, presumably when they were not in inventory andManager Kokesh might bring this in himself.When the supply of cores was exhausted, the straighten-ers wouldjust have to stand around until the next batch wasbrought in. They were not permitted to go to the yard tomake their own selection, even if they had nothing to do.The cores were usually brought in during the morning. Bynoon, the supply was often exhausted and, rather thanstand around with little chance of getting more work,Dunbar would take his daily production record to the officeand punch out on the timeclock. Sometimes he even forgotto punch out and Kokesh would have to note the time ofDunbar's departure by hand. Since there was no hourlypay,Dunbar was very casual about his hours, usuallyarriving as late as 8 or 9 a.m. and leaving early, as early asnoon or soon thereafter, yet he turned out what he termedas his quota in the shorter time because he was faster thanthe other straighteners.For about a year or two before his discharge, Dunbar hadmade it a practice of attending, nearly every Tuesday, anauction with his uncle, who was also a straightener for thewhen the men were allowed to go to the yard to get their own bumpersAfter the straighteners went on piece rate in 1969, they were no longerpermitted to get their own bumper cores to work on25There were three classes of bumpers according to car, make, andyear Each class had its own piece rate MALLOW PLATING WORKS, INC.607RespondentThey would leave the plant as early as 9 or 10a.m. on thesedays. Kokesh had approved of this at first, butsometimeinMay had asked Dunbar not to do this anymore and Dunbar had ceased doing so prior to hisdischargeDunbar conceded that President Mallow had often"chewed him out" for not punching in or out, but theRespondent had tolerated Dunbar's irregularity of hoursand had kepthim onbecause of his skill and the difficultyofgettinggood bumper straighteners. In fact, theRespondenthad no objection ordinarily to Dunbar's earlydeparture but wished only that Dunbar should notifyKokesh and get the latter's approval for leaving early,because Kokesh would know whether or not he would beneeding any more bumpers during the rest of the day.Usually Kokesh would give his assent when asked. Dunbaragreed to follow this routine but, if he could not findKokesh when he wanted to leave, he would leave anywayduring thetime before his discharge and he tended to lapseinto the habit of leaving without advance approval, if hethought someone around the place knew where he hadgoneOne of the straighteners, Henry Dorman, was frequentlylate in the morning(about 7.30 a nn ), but he usually stayedon until quitting time, and twice in the 2-month period ofApril and May, Kokesh had asked him to stay a short whileovertime to finish up a needed bumper and he had done so.During that time, the straighteners were doing an averageof 20 to 24 bumpers each per day, but both Dorman andDunbar testified that if they had been supplied withbumpers to keep them busy, they could have turned out agreat many moreHenry Dorman had left more than an hour early at timeswithout notice, but he did this less frequently than, and notso early as, Dunbar. Regular hours were 7 a.m. to 3:30 p.m(or actually 3.25 p.m ), but the picture portrayed byDorman and by Dunbar is that the straighteners had longperiods of idleness between loads of bumpers, during whichtimethey would drink coffee and stand around talking, ifthey remained at the plant. Dunbar estimated that heusually spent only about 3 hours a day in actual bumperstraightening a day. The rest of the time when he was there,he wasjust standingaround waiting for bumpers to workon.One reason for Dunbar's early departure from work wasfurnished by an arrangement he had made with the driverof a cementtruckWhen the driver had made a delivery to acustomerand had had an excess over what was needed, hewould telephone Dunbar, and the latter would then leavework to receive and use the cement mix on one of severalprojects he had planned at his house or that of a relative.The first time this had happened, about a yearearlier,Dunbar explained to Kokesh, who had approved hisleaving.Thereafter,Dunbar instructed the receptionist tocall him immediately if the truckdriver should call him, andhe would leave atonceto receive the cement with nospecificnotice toKokesh before leaving. This hadhappened nearly every week for a while before hisdischargeOn June 10, Dunbar received a telephone call from thecement driver and he immediately left the plant, as usualwithout notice to Kokesh other than turning in hisproduction record or leaving it with Dorman to turn in.Dunbar testified that he had worked on the pouring of thecement until late at night and, as it was cool and as he hadworked without a shirt, he felt bad the next day; so his wifehad called the plant to say that Dunbar was sick.When Dunbar reported for work on the morning of June12, his time card was not in the rack. He spoke to Kokeshabout it, but Kokesh said that he would have to see Mallow.Dunbar went to Mallow and asked if he had been fired.26Mallow told him to go back to work and he would "verify"itAfter talking with the other men for a while, Dunbarreturned to see Mallow. Mallow and Kokesh took Dunbarinto Korte's office, where Mallow told him to sit down andtheywould discuss this. Dunbar did so, and Mallowhanded him the following letter:June11, 1970Mr.Arlen DunbarEmployeeIt has come to my attention lately that we are sufferingfrom a loss ofbusinesssales volume and which I havediscovered is due to several causes, namely poor qualityand service. Some of theinstances are pure carelessnesson the part of key personnel. Complete disregard ofproper attention given to make certain that thecustomer has the best quality obtainable and as theirorders delivered as scheduled.In some instances,complete disregard for use of patterns in order to becertain that proper shaping of the bumper has beenmade, in many instances the surfacealignmenthas beenleftfor the polishing section to accomplish surfacefinishwhich should have been accomplished beforereaching that department. Also improper distribution ofcores as to condition thereby causinginter-employeeresentment and thereby the company being placed atloss of personnel. Complete disregard for managementby abandonment on several occasions of thejob. If thissituationwere done by all then we would have to have 3people for everyjob.In case each employee takes the same privileges, thenwe have a phantom crew and have no schedule ofproduction.Personnally of late, I have observed that too frequentlyconsiderable loafing andintermittentunassigned coffeebreaks, time out forno reasonhas been taken by youand as a consequence others have taken sameadditional and unnecessary "breaks".In some instanceswork has been done on bumpers asand when convenient to the employee. In many casessomeJOB bars have been discarded THRU THEBACK DOOR and no record and advice given, untillater when the order was to havebeen inthe customer'splace.On Wednesday of this week you left the jobabout noon, you failed to register yourtimecard outand did not inform management or supervisors of yourintentions to NOT return for work. I have decided that26Dunbar testified that when a man named Andrew Haywood hadbeen hired a% a straightener on Jum 4, he had been told by otheremployees that Haywood had been hired to replace him 608DECISIONS OF NATIONALLABOR RELATIONS BOARDyou do not have any regard for the proprietorship ofthis business neither for your responsible place as headstraightener. Therefor this is to inform you that effectiveasof this date your services with this firm hasterminated. Arlen you are a good and qualified man butthismethod of working and attending your fob as youdemonstrate will not be permitted 27Mallow Plating Workss/D.O.MallowAfter Dunbar had read this letter, Mallow asked him tocomment on it, and, according to Mallow, admitted thecriticismwas accurate, but according to Dunbar, headmitted that "some of it" was true. According to Dunbar,Mallow said, "Arlen, I'm backed into a corner on this thing.Idon't know what to do. We'll probably want you back."Mallow denied making the statement as quoted buttestified that he had said that Dunbar was a good man andthat he might later be reinstated to his position I find thatDunbar was placing in his own words the substance ofMallow's statements. I also find that, if Mallow made anystatementsimilarto "backed into a corner" he was alludingto the fact that Kokesh had pressed him to do something tomake Dunbar more responsible and that he had dislikeddischarging Dunbar, but felt constrained to do so. DunbartoldMallow that he would go to the Union about hisdischarge.Mallow testified that this was the first intimationthat he had that Dunbar had any interest in the UnionAt some point in this meeting, Mallow went out to getDunbar's check.When Mallow had left, Kokesh askedDunbar if he would "go for" straightening bumpers for theRespondent on the side According to Dunbar, Kokeshoffered to supply the bumpers and the dies. Dunbarhesitated, because he had once tried it out with Korte and ithad not worked out, but then he replied that he would do itfor Kokesh although he would not do it for Korte, and hetold Kokesh to let him know when he wanted him to start.Dunbar quoted Kokesh as saying, after Mallow had leftthe room, "Don't feel too bad. Mr. Mallow also wanted meto fire Dave Strausborger," and he testified that Kokeshopened the drawer and said, "See? I have Dave Strausbor-ger's check here. Mr. Mallow wanted me to fire him and Iwon't fire him. There's some things I have control over andsome things I don't." Kokesh was not questionedspecifically about this portion of Dunbar's testimony, butdespite the lack of denial, I do not credit this portion ofDunbar's testimony. In the first place, Kokesh did notimpressme asthe kind of man who would reveal aconfidence such as this would have had to be; in the secondplace,Ican seeno reason why Kokesh should have broughtsuch a matter up when he was only trying to take care ofDunbar's interim needs; and, in the third place, I do notbelieve that Kokesh could have defied Mallow, if Mallowhad told him to discharge Strausborger 28Korte was away getting a load of bumpers in California,as previously related, between June 7 and 13, so he was notpresent when Dunbar was discharged. Dunbar went to theUnion concerning his discharge, and the Union filed anamended charge on Tuesday, June 16, allegingdiscrimina-tionagainstDunbar,aswellas Johnson, and theRespondent received a copy thereof on June 17. During theweek of June 15 to 19, Dunbar was at the plant and spokewith both Korte and Kokesh, but the record is vague as tothe date or dates when he was there and as to whichconversation took placefirst. In one incident, Dunbar wasasked by Korte why he was not at work and Dunbar toldhim he had been terminated. Korte told him not to goaway, that he would be right back and talk this over. Kortereturned and told Dunbar not to take anotherjob-that hewould be in touch with him. On Thursday, June 18, Kortewrote Dunbar the following letter:We are offering you your job again with thiscompany.We want you to observe the house rules that areposted on the employee's bulletin boardIn addition, you will perform your duties in aworkmanship likemanner.Making sure that allbumpers are fitted to their respective patterns.Likewise, you will co-operate with your fellowemployees in your department regardless of their colorand creed or the section of the country from which theymight originate.Again, you will work those bumpers designated byyour supervisor, in the order in which he might wantthem worked.You were terminated for the infractions above, andany further infractions of the above will lead toimmediate dismissal.We feel the above is fair and in keeping with the bestinterests of Mallow Plating Works, Inc.[Signed] Sincerely,MALLOW PLATINGWORKS, INC.s/Merle KorteMerle Korte,Gen. Mgr.cc:2Iaccept the above conditions and will abide by them,signed.[Signature]On one occasion during that same week, Kokesh alsospoke with Dunbar and asked if he would like to return towork. This could have preceded Korte's conversation withDunbar.29 Dunbar told Kokesh that he would like to butthat he could not return until the following week because hehad to take a load of something to St. Louis. Kokesh askedif he would be back on Monday (June 22) and Dunbar saidthat he would be.27Mallow testified that he, himself, had typed the letter Obviously, heintended the apostrophes as commas but was unfamiliar with the operationof the typewriter28 1 am not finding that the Respondent would not have liked todischarge Strausborger for his part in the organizing of the Union, but, byJune 12, 1 believe the Respondent would have received and been likely tohave acted on advice it was receiving from outside29 If so, this conversation could have preceded the date of receipt by theRespondent of notice of the filing of the amended charge. MALLOW PLATING WORKS, INC609Thereis no evidencethat Dunbar signed at the bottom ofKorte's letterof June 18, as intended by Korte, but Dunbardid return to work on June 22and was stillworking at thetimeof the hearmg.t02.Conclusions as to Dunbar's terminationThe record shows no strong indication that Mallow wasawareof any interest by Dunbar in the Union. Accordingto Dunbar,at the meetingof the group he was with, whenhis group was called to the office to hear Kokesh's preparedstatementabout unions on June 5, he asked Kokesh "if thishad anything to do with.Ed's [Johnson's] layoff, andhe replied quickly-very quickly-'No, we are notdiscussingEd Johnsonhere at all.Ialso asked him if Iwould be next . . . He said, `Definitely not, I would neverget rid of you,' and I told him I did not believe him and Idid not believe Merle Korte." Another witness for theGeneral Counsel, Daniel Dorman, who was named byDunbar as one of those in his group, testified, "I believe weasked BobKokesh why Johnson was laid off," and thatKokesh had replied that "he was laid off because ofproduction." Not only did Dorman not testify to the rest ofwhat Dunbar claimed he had said, but I consider theremainder as somethingthatDunbar might think butwould not have had the audacity to say. Dunbar impressedme asthe kind of person who would try not to offend eitherside.Ido not, therefore, credit that portion of Dunbar'stestimony where he purportedly asked if he would be nextand followed Kokesh's purported reply with the audaciousstatementthat, in effect, called both Kokesh and Korteliars.The only other evidence that might have given rise toeven a suspicion of discrimination was that of the incidentof June 9, heretofore related, when Mallow interrupted agroup discussion and told those who wanted to talk aboutthe Union to punch out and then individually told Dunbarthat he did not want him discussing the Union with the restof the men. Dunbar interpreted this to mean that Mallowthought he was in favor of the Union and might sway theother mentoward the Union and this meaning is the oneadvanced by the General Counsel in his brief I find it justas reasonableto believe that Mallow thought the other menmightinfluenceDunbar and that he wished to prevent this.Dunbar failed to testify as to all that Mallow said in thisconversationand I suspect that had he done so, it mighthave shown that Mallow did not think of Dunbar as union-mindedAlthough I find that Mallow overstepped thebounds of legality in prohibiting union talk in the plant, Iam notconvinced that he thought of Dunbar as a unionadvocate and do not so find.The General Counsel findsit unusualthat, when Dunbarwas terminatedon June 12, Mallow had given him a letterof discharge. This was, it is true, not the practice, but I donot interpret this as necessarily disclosing antiunionmotivation. Mallow had long had a close relationship with30The straightener trainee, Harry Alexander, who had started on June2,was terminatedon June 17 as not performing satisfactorily Thestraightener who had been hired on June 4, Andrew Haywood, who hadcomplained that Dunbar was getting all the easy bumpers, was terminatedon July I, as he also had proved unsatisfactory A straightener who washired on July 6, Ernest Westbrook, was terminated on September 2Dunbar, as the latter conceded. Furthermore,Mallowappeared to be acting not merely on his own, but as a resultof Kokesh's complaint. Kokesh had not been successful ingetting the utmost cooperation from Dunbar and it wasbecause of Dunbar's leaving early on June 10 (withoutchecking with Kokesh) for purely personal interests andremaining away on the 11th because of the result of hispersonal activities that Kokesh had consulted Mallow, who,presumably knowing Dunbar betterand feelingbetter ableto handle the matter, told Kokesh that he would handle it,himself. The question of disciplinewas, therefore,initiatedby Kokesh and not by Mallow,31 although Kokesh agreedthat a termination for a shorttimemight help the situation.Itmay be argued that, but for the Union, Mallow mighthave meted out a less severe discipline. This, I believe,would be speculative. It appears that Mallow fully expectedthatDunbar's termination would not be permanent. Thissuggests that Mallow felt it desirable to give Dunbar ajoltwhichwould bring him around to a bettersense ofresponsibility.Mallow's use of a letter to state the groundsofdischarge apparentlywas designed as a basis ofdiscussion, although conceivably it could also have beenprompted by advice from the Mountain States Employer'sCouncil (whose identity is shown on the amended chargeand who was mentioned by Korte as furnishing the materialfor the June 5 groupmeetings).The General Counsel deems it significant that Mallowdredged too deep into the past and brought up outdatedcomplaints about Dunbar, as, for example, "the improperdistributionof cores." Dunbar, as leadman (or headstraightener, as Mallow called him in the letter) had had theresponsibility of distributing cores, but he had not been aleadman or head straightener for a long time beforeMallow's letter was written. So it appears that Mallow waslisting every complaint he had ever heard against Dunbareven though it might include ancient history. This does giverise to suspicions of an ulterior motive. However, in theabsence of greater proof than was offered to show thatMallow had reason to believe he was terminating a unionadvocate, I am not persuaded that Mallow had any othermotive than that of shocking Dunbar into what Mallowregarded as better habits, even if a temporary discharge wasnecessary to effect the desired result.My impression of Dunbar, from seeing him and hearinghim is that he was a young man who had attained, becauseof his recognized skill and the fact that he had served as aleadman, a sense of self-importance that had destroyed hisperspective and his abilityto seehimself as a member of ateam which could function only as well as its individualparts. It seems reasonable to believe that Mallow sawDunbar in the same light and hoped to produce a changefor the better.The fact that Korte offered Dunbarreinstatement sosoon after receiving notice of the filing of the charge mayalso furnish a basis for argument to the General Counsel.However, I note that the Respondent did not,at the sameAnother straightener,who was hiredon July 8,Dale Heskin,apparentlywas still employedat the time of the heanng31Kokesh did not appear to be motivated by malice Some of the actsof interference, restraint,and coercion attributedto Kokesh,Ibelieve, werethe result of his followinginstructionsfromMallow orKorte-or Justbeing loyal to his employer-rather than the result of his own inclination 610DECISIONS OF NATIONALLABOR RELATIONS BOARDtime, offer to reinstate Johnson, whose name was in thesame charge I conclude that Respondent was moreinfluenced by the fact that the straightener trainee (whowas terminated on June 17) and the new straightener hiredon June 4 were proving inadequate to do even as much asDunbar had done when he put in only part time and thatRespondent feared it would lose the services of a valuableworkerAlthough the case is not without its suspiciouselements, Iconclude, on all the evidence that a case of discriminationhas not beenshown as to Dunbar.IV.THE OBJECTIONS 10 THE ELECTIONThe Union's first objection to the election is that "sinceon or about June 4, 1970, the above-named Employerand/or its agents unlawfully interrogated its employees asto theirUnion sympathies." I recommend that thisobjection be sustained as to the questioning by Kokesh, atthe Respondent's request, of "some of the older employees"on June 4. I find no further instances of questioningthereafter.The Union's second objection is that "since on or aboutJune 4, 1970, the above-named Employer and/or its agentstold the employees that they were aware of who had startedthe union activities at its place of business and therebycreated the impression of surveillance." This objection isbased on Kokesh's statement to Archuleta on June 4 thathe knew the union cards had come out of the polishingroom Although I have credited Archuleta that Kokeshexpressed this thought, I find the evidence of giving theimpression of surveillance too inconclusive to sustain sucha finding. Although Archuleta and Kokesh talked for 20 to30 minutes, Archuleta gave very little account of how thequoted statement came into the conversation. For all thatappears, Archuleta could have mentioned the fact that themovement to sign union authorization cards had started inthe polishing room and Kokesh could have replied, "I knowit."As an admission of knowledge, this aids Johnson's case.However, even supposing that Kokesh made the quotedstatementwith no prior statement from Archuleta toprompt it, can it be said that Archuleta would necessarilybe led to believe that Kokesh had received his informationthrough surveillance9 In Archuleta's place, I might morereadily deduce that some other employee had alreadyinformed Kokesh of the place and manner of distributionof the cards than that Kokesh had spied on the activity,especially since the evidence showed that the cards werehanded out when no representative of management waspresent. I recommend, therefore, that the Union's secondobjection be overruled.The Union's third objection, that "since on or about June9,1970, the above-named Employer and/or its agentsprohibited employees from discussing union activities onCompany premises," is based on the evidence hereinbeforerelatedwhenMallow told the employees that, if theywanted to talk union, they would have to punch their timecards and go outside the gate. I recommend that thisobjection be sustained.The Union's fourth objection, also alleged as a violationof Section 8(a)(1) and (3) of the Act, that since on or aboutJune 3, 1970, the Employer discriminated in the hire andtenure of its employees by discharging and failing toreinstate Ed Johnson with reimbursement for wages lostbecause of his interest in and/or activities on behalf of theUnion" has been heretofore found to be a violation of theAct. I recommend that the Union's fourth objection besustained to the extent herein found.The Union's fifth objection is to the alleged discrimina-tion against Arlen Dunbar by discharging him on June 12,1970. This isthe same as the alleged violation of Section8(a)(3) in Dunbar's case, the findings as to which haveheretoforebeen set forth. Since I have found nodiscrimination against Dunbar, I recommend the Union'sobjection number 5 be overruled.The sixth objection by the Union is the same as thealleged violation of Section 8(a)(1) on July 29, when, on theday before the election, PresidentMallow went fromemployee to employee telling them that he would ratherhave Hitler and his followers than the Union, that if theUnion came in, he would get some Hiders to run the place,and that, if the Union came in, he would close the plant.Since I have found that such statements were made, Irecommend that the Union's objection number 6 besustained to that extent. There was no evidence offered tosupport other allegedstatementscontained in the Union'sobjectionnumber 6. Except, therefore, as to factsheretofore found and as to the extent the objection is heresustained, I recommend that the remainder of the objectionbe overruled.Ifurther recommend that the election held on July 30,1970,be set aside and that the Board close Case27-RC-3860 and take action consistent with the remedyhereinafter recommended in Case 27-CA-2986.CONCLUSIONS OF LAW1.Respondentisanemployer engaged in commercewithin the meaning of Section 2(6) and (7) of the Act.2.The Union is a labor organization within themeaning of Section 2(5) of the Act.3.By laying off Ed Johnson on June 3, 1970, and bythereafter refusing to reinstate him until July 29, 1970,because of his unionsentimentsand activities, Respondenthas discriminated in regard to his hire and tenure ofemployment and has thereby discouraged membership inthe Union in violation of Section 8(a)(3) of the Act.4.By discharging Arlen Dunbar on June 12, 1970, for anondiscriminatorymotive,Respondent did not violateSection 8(a)(3) of the Act.5.By interfering with, restraining, and coercing itsemployees in the manner found in section III, A, hereof, aswell as by the conduct mentioned in paragraph 3, above,theRespondent has engaged in unfair labor practiceswithin the meaning of Section 8(a) (1) of the Act.6.All production and maintenance employees includ-ing production employees, shippers, wrappers, and driversemployed by the Respondent at its Denver, Colorado,plant, excluding all officeclericals, salesrepresentatives,guards, and supervisors as defined in the Act, constitute aunit appropriate for purposes of collective bargainingwithin the meaning of Section 9(b) of the Act.7.On and atall times sinceJune 2, 1970, the Union hasbeen and now is the exclusive representative for the purpose MALLOW PLATINGWORKS,INC.611of collective bargaining of the employees in the unitdescribed in paragraph 6 above within the meaning ofSection 9(a) of the Act.8.The unfair labor practices hereinabove found areunfair labor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.THE REMEDYHaving found that Respondent has engaged in certainunfair labor practices, I shall recommend that it cease anddesist therefrom and that it take certain affirmative actionas provided in the Order recommended below, which I findnecessary to effectuate the policies of the Act.Since I have found that Respondent discriminated inregard to the hire and tenure of employment of Ed Johnsonby laying him off on June 3, 1970, and by not reinstatinghim until July 29, 1970, I shall recommend that Respondentmake him whole by paying him an amount equal to thatwhich he would have earned in Respondent's employ butfor the discrimination less his net earnings elsewhere, if any,during said period of time, in accordance with the Board'scustomary backpay formula,32 plus interest at the rate of 6percent per annum until paid.33Although the complaint did not allege a refusal tobargain, and none is found, the General Counsel contendsthat, at the time of the filing of the petition for an election, aclear and substantial majority of employees had requestedthrough authorization cards that the Union represent themand that because of Respondent's unfair labor practicesand conduct aimed at destroying the Union's majority, onlya bargaining order could restore the situation. CurrentBoard decision support the General Counsel's position.It is no longer necessary, before a bargaining order willbe deemed necessary to remedy unfair labor practiceswhich have not only interfered with an election but whichhave rendered it improbable that a fair and meaningfulsecond election could be held, that there be proof of aspecific request by the Union and refusal to bargain by theRespondent.34The Respondent, by its unfair labor practices precedingthe election, deliberately set about to create an atmosphereof fear and misgiving which destroyed the conditions underwhich its employees could determine freely for themselveswhether or not they wished to be represented by the Unionin their dealings with Respondent. These unfair laborpractices began with the discriminatory elimination of theemployee who was responsible for arousing the interest ofthe employees in the Union and who had made theirexpression of choice possible by bringing blank authoriza-tion cards to the plant. This was followed by coercivequestioning of employees by Respondent, by Respondent'sprohibiting the employees from talking about the Union inthe plant, and by threatening to close the plant or to hireHitlers to run the plant if the Union should come in. Theforegoing conduct of Respondent not only precluded theholding of a fair election in the representation proceedinge2F W Woolworth Company,90 NLRB 28933Isis Plumbing & Heating Co,138 NLRB 71634ShipShape Maintenance Co, Inc,189 NLRB No 58,Great PlainsSteel Corp,183 NLRB No 96,Heck's, Inc,180 NLRB No 8235 In the event no exceptions are filed as provided by Section 102 46 ofwhich the Union had instituted, but was, I find, of asufficiently pervasive and extensive character (even withoutthe unfair labor practices committed after theelection,although the effect of these may be considered also inprospect) as to render it unlikely that thestatus quo antecould be restored so as to ensure a fair and meaningfulelection. I conclude, therefore, that the designation of theUnion as the collective-bargaining representative of theemployees by the authorization cards obtained before theoccurrence of the unfair labor practices provides a morereliable test of the desires of the Respondent's employeesthanwould a rerun election and will better safeguardemployee rights. For this reason, I shall recommend thatthe Respondent recognize and, upon request, bargain withtheUnion as the designated representative of all theRespondent's employees in the appropriate unit.Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended: 35ORDERMallow Plating Works, Inc., its officers, agents, succes-sors, and assigns, shall:1.Cease and desist from:(a) Prohibiting employees from talking about the Unionduring their own time or so prohibiting piece-rateemployees at times when they are not provided byRespondent with work.(b)Coercively questioning employees concerning theirunionsentimentsor those of other employees.(c)Threatening employees with plant closure if theychoose to be represented by a labor organization in theirdealings with their employer.(d)Threatening to use despotic supervisors if theemployees should choose to be represented by a labororganization.(e)Inducing or attempting to induce employees toidentify other employees who may have voted in favor of aunion in a Board conductedelection.(f)Exerting pressure on any employee whose interests areinvolved in an unfair labor practice case pending before theBoard to withdraw his statement or claim of unfair laborpractice.(g)Threatening or intimating that unfavorable conse-quences will result if an employee should testify in an unfairlabor practice case before the Board as to the facts in thecase.(h)Discouragingmembership in Delivery Drivers,Warehousemen and Helpers Local Union No. 435,International Brotherhood of Teamster, Chauffeurs, Ware-housemen and Helpers of America, or in any other labororganization of its employees by laying off, discharging, orotherwise discriminating against employees in regard tohire or tenure of employment or any term or condition ofemployment.(i) In any other manner interfering with, restraining, ortheRules and Regulationsof the National LaborRelationsBoard, thefindings,conclusions,and recommended Orderherein shall,as provided inSection102 48 of theRules and Regulations,be adopted by theBoard andbecome its findings,conclusions,and Order,and all objections theretoshall be deemed waived for allpurposes 612DECISIONS OF NATIONALLABOR RELATIONS BOARDcoercing its employees in their exercise of rights guaranteedin Section7 of the Act2Take the following affirmative action designed toeffectuate the policies of the Act:(a)Upon request, bargain collectively with DeliveryDrivers,Warehousemen and Helpers Local Union No. 435,InternationalBrotherhood of Teamsters, Chauffeurs,Warehousemen and Helpers of America, as the exclusiverepresentative of its employees in the unit heretofore foundappropriate with respect to rates of pay,wages, hours ofemployment, and other terms and conditions of employ-ment, and, if an understanding is reached,embody suchunderstanding in a signed agreement(b) Make Ed Johnson whole for any loss sustained by himbecause of his discriminatory layoff on June 3, 1970, bypaying him a sum of money computed as set forth in thesection hereinabove entitled "The Remedy."(c)Preserve and, upon request, make available to theBoard or its agents,for examination and copying, allpayroll records, time cards, personnel records and reports,and all other records necessary to determine the amount ofbackpay due Ed Johnson.(d) Post at its plant in Denver, Colorado, copies of theattached notice,marked "Appendix "36 Copies of saidnotice, on forms provided by the Regional Director forRegion 27, after having been duly signed by an authorizedrepresentative of the Respondent, shall be posted by itimmediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter, in conspicuous places,including all places where notices to warehousemen arecustomarily posted. Reasonable steps shall be taken by theRespondent to insure that said notices are not altered,defaced, or covered by any other material.(e)Notify the Regional Director for Region 27, inwriting,within 20 days from the date of receipt of thisDecision, of what steps Respondent has taken to complyherewith.37IFURTHER RECOMMEND an order that the petition in Case27-RC-3860 be dismissed and that all proceedings held inconnection therewith be vacated.IALSO RECOMMEND an order dismissing the complaintinsofar as it alleges that Arlen K Dunbar was dischargedbecause of his interest in or activities on behalf of theUnion.as In the event that the Board's Order is enforced by a Judgment of aUnited States Court of Appeals,the words in the notice reading "Posted byOrder of the National Labor Relations Board" shall be changed to read"Posted pursuant to a Judgment of the United States Court of Appealsenforcing anOrder of the National LaborRelations Board "77 In the event that this recommended Order is adopted by the Boardafter exceptions have been filed, this provisions shall be modified to read"Notify the Regional Director for Region 27, in writing, within 20 daysfrom the date of thisOrder,what steps the Respondent has taken tocomply herewith "APPENDIXNOTICE To EMPLOYEESPOSTED BY ORDER OF THENATIONAL LABORRELATIONS BOARDAn Agency of the UnitedStatesGovernmentWE WILL NOTdiscourage membership in DeliveryDrivers,Warehousemen and HelpersLocal Union No.435,affiliatedwith InternationalBrotherhood ofTeamsters, Chauffeurs,Warehousemen and Helpers ofAmerica, or any other labororganization of ouremployees, by laying off orotherwise terminating theemployment of any ofour employees,or inany othermanner discriminating against employees in regard tohire or tenure of employment or anyterm or conditionof employment.WE WILL NOT coercivelyinterrogateany employee oremployeesconcerning their union membership, activi-ties, views, or sympathies,or those of other employees.WE WILL NOT prohibitemployees from talking in theplant about the above-named Union or any other labororganization during their own time or during timeswhen employees who are paidon a piece-rate basis arenot provided with workWE WILL NOTthreatento close the plant or to imposeharshersupervisionon employeesfor exercising theirchoice of beingrepresentedby the above-named or anyother labororganization.WE WILL NOT try to induce any employee who itnamed in a charge filed withtheNational LaborRelationsBoard to withdrawhisname from suchcharge, or to withdraw any affidavitor statement givenby such employee to theBoardor anyagent thereof, notwillwe discriminatein anyway againstany employeefor anytestimony he might give in a hearing before aTrial Examineror HearingOfficer of thesaid Board.WE WILL NOT in any othermanner interfere with,restrain,or coerce our employeesin the exercise of theright to self-organization,to form, join,or assist labororganizations, to bargain collectivelythrough represent-atives of theirown choosing,or toengage in otherconcertedactivitiesfor the purpose of collectivebargaining or other mutual aid or protection, or torefrain fromany orallsuch activities except to theextent thatsuch rightmay be affected by anagreementrequiringmembership in a labororganization as acondition of employmentas authonzed in Section8(a)(3)of the National Labor Relations Act, asamended.WE WILL make Ed Johnson whole for any loss hemay have sufferedas a result of hisdiscriminatorylayoff on June 3, 1970, by paying himan amount equalto that which he would haveearned inour employbetween June 3 and July 29, 1970,less his net earningselsewhereduring said period,plus interest on the netamountdue himat the rate of 6 percent per annum untilpaid.WE WILL,upon request,bargain collectively withDeliveryDrivers,Warehousemenand Helpers, LocalUnion No. 435,InternationalBrotherhood of Team-sters,Chauffeurs,WarehousemenandHelpers ofAmerica, astheexclusiverepresentativeofouremployees in the appropriateunitnoted below withrespect towages,rates of pay,hoursof employment,and allother terms and conditionsof employment and,ifan understanding is reached,will embody suchunderstanding in a signed agreement.The collective-bargaining unit is: MALLOW PLATINGWORKS, INCAllproductionandmaintenanceemployees,including production employees, shippers, wrap-pers, and driversemployed by us at our Denver,Colorado, plant, excluding all office clericals,sales representatives, guards, and supervisors asdefined in the National Labor Relations Act, asamendedYou are free to become or remain members or to refrainfrom becoming or remaining members of the above-namedlabor organization or any other labor organization.MALLOW PLATING WORKS,INC.(Employer)DatedBy613(Representative)(Title)This is an official notice and must not be defaced byanyoneThis notice must remain posted for 60 consecutive daysfrom the date of posting and must not be altered, defaced,or covered by any other material.Any questions concerning this notice or compliance withits provisions, may be directed to the Board's Office, NewCustom House, Room 260, 721 Nineteenth Street, Denver,Colorado 80202, Telephone 303-837-3555.